Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Art Rejection
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor.

3.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following language lacks proper antecedent basis:
	In claim 18, line 3, “the transaction order”.


Art Rejection
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-8, 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, U.S. pat. Appl. Pub. No. 2019/0372991, in view of Patton, U.S. pat. Appl. Pub. No. 2016/0180113.
	Per claim 1, Allen discloses a computer implemented method for processing live streaming data, applicable to a server, the method comprising:
a) receiving an article post request from a first terminal, wherein the first terminal is a terminal corresponding to a device identifier (see par 0032-0033) and/or a user (anchor) account (par 0037), and the article post request carries a photograph or screenshot of a live video or picture at event location, the screenshot comprising a human face or an article object (par 0003, 0016);
b) verifying data contained in the request (i.e., the screenshot and geolocation data) in response to the article post request (par 0035-0036); and
c) sending verification failure information to the first terminal in response to a failure of the verifying for the screenshot, wherein the verification failure information indicates that the article object is not allowed to be posted (see 0035-0036).
	Allen does not explicitly teach receiving a screenshot of a live streaming picture. Allen however teaches sharing posted content in a live event (see par 0028). Moreover, use of streaming content or live streaming content in a live event is known in the art as disclosed by Patton (see Patton, par 0021, 0038).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize such use of live streaming in Allen’s live event because it would have enabled event participants to view and interact with contents shown at the live event (see Patton, par 0038).
	Per claims 2-3, Allen teaches acquiring a first classification result of data associated with the request (containing the screenshot) in response to the article post request, wherein the first classification result is configured to indicate whether the article object meets an article object post condition and determining the verification for the screenshot fails when the article object does not meet the article object post condition, wherein processing the screenshot using a first network model, i.e., geolocation fence  (see par 0035).
	Per claims 4-5, Allen teaches acquiring a second classification result of data associated with the request (containing the screenshot) in response to the article post request, wherein the second classification result is configured to indicate whether the article object belongs to a target category, e.g., images deemed relevant to specific event (par 0048), and determining the verification for the screenshot fails when the anchor account not being a first account and the article object belongs to a target category object, wherein the first account has a permission to post an article object under the target category and wherein processing the screenshot using a second network model, i.e., ensure only qualified user can post content in specific event (see par 0036).
Per claims 6-7, Allen does not teach acquiring third classification result of data associated with the request having a first category in response to the article post request, wherein the third classification result is configured to indicate a second category for the article object, and determining the verification for the screenshot fails when the first category not matching the second category. However, Patton teaches determining permission setting for the event (i.e., third classification result) indicating a (second) permission category and  determining the verification for the post request fails when the (first) permission category of the post request does not match the (second) event permission category, i.e., disallow private post and allow only public post to be added to the event (see par 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen with Patton teaching because it would have ensured certain contents to be made available to all event participants.
Per claim 8, Allen teaches verifying the post request by performing two or more sub-operations in sequence including verifying whether the article object meets a post condition (see par 0035), and verifying the anchor account is a first account and whether an article category object belongs to a target category (see par 0036, 0048).  Patton further teaches determining permission setting for the event (i.e., third classification result) indicating a (second) permission category and  determining the verification for the post request fails when the (first) permission category of the post request does not match the (second) event permission category, i.e., disallow private post and allow only public post to be added to the event (see par 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen with Patton teaching because it would have ensured certain contents to be made available to all event participants.
Claims 12 and 20 are similar in scope as that of claim 1.
Per claim 16, Patton teaches displaying transaction information of the article object in the live event in response to receiving verification success information, wherein the transaction information is generated by the server based on the article post request (see par 0033, 0043).
Per claim 17, Patton teaches receiving a transaction order from a second terminal corresponding to an audience account in the live event (i.e., third party), and sending related information of the transaction order by the server in the case it is determined that the article object meets a transaction condition, i.e., permission status (see par 0051).
Per claim 18, Patton teaches receiving a transaction order from a second terminal corresponding to an audience account in the live event (i.e., third party), and not sending the article object by the server in the case it is determined that the article object does not meet a transaction condition, i.e., permission status (see par 0087), wherein the anchor account can be prompted to update the transaction information (i.e., permission status) of the article object in order for the second terminal to receive the article object (see par 0094).
Per claim 19, Patton teaches sending a transaction information updating request to the server in response to editing operation of the anchor account for the transaction information (permission status) of the article object (see par 0059-0060).
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Allen and Patton, and further in view of Li, U.S. pat. Appl. Pub. No. 2019/0297083.
	Neither Allen nor Patton teach verifying user accounts using a blacklist. However, such use of a blacklist to block a previously known unauthorized user or group of unauthorized users is well known in the art as disclosed by Li (see Li, abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Allen with Li teaching because it would have enabled blocking a previously known unauthorized user or group of unauthorized users.
	

8.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Patton, and further in view of Vltavsky, U.S. pat. No. 10,154,372.
	Per claims 13-14, Neither Allen and Patton teach prompting the user to reenter authentication information in response to a verification failure. However, Vltavsky discloses a multi-factor authentication method for verifying a user by using a combination of user authentication information including user’s face (see Vltavsky, col 10, ln 20-27), wherein the system would prompt the user to reenter authentication information in response to a verification failure (see Vltavsky, col 11, ln 4-14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Allen with Vltavsky teaching because it would have improved reliability of the authentication process by giving user and system a chance to correct typo error and/or inaccurate reading of the system.
	Per claim 15, Vltavsky also teaches updating the user interface to switch from inoperable (idling) state to operable state after receiving updated the authentication information from the user (see Vltavsky, col 11, ln 15-30).


Allowable Subject Matter
9.	Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Viet D Vu/
Primary Examiner, Art Unit 2448
9/23/22